Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 is being considered by the examiner.
Response to Amendments 
Applicant’s amendments/arguments on 04/07/2022 have been entered. 
Regarding the 102 and 103 prior art obviousness rejections, Applicant argued that the amendment overcame said rejections. The Examiner is in agreement that said amendments overcame said rejections; however, upon further search and consideration secondary reference (NITA) teaches second electrical resistance of said metal oxide sensing element of the gas sensor in a second time interval in which the heat applied to the metal oxide sensing element is constant and the combination of prior art of record (YOSHIKAWA and NITA) makes it obvious to teach having a first axis of YOSHIKAWA corresponding to the first electrical resistance; a third axis of YOSHIKAWA corresponding to the second electrical resistance; see present rejections for details.  Furthermore, regarding the 112(b)/2nd indefinite rejections, Applicant argued that the amendments overcame said rejections; the Examiner is in agreement and therefore said rejections are withdrawn. Claims 1- 21 remain pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record *YOSHIKAWA et al., (JP-07311170-A,” YOSHIKAWA”) in view of NITA (JPH03233699A,” NITA”).
*all citations in this office action except those in form 892 are to the previously provided including English translation for FOR and NPL documents.

Regarding claim 1,
 YOSHIKAWA in figs.1-17 discloses a method, comprising: applying heat by a heater (figs.1, 6: heater 52, heater control 38, e.g.,¶0015,¶0019,¶0028,¶0036) to a metal oxide sensing element (fig.6 56,¶0016) of a gas sensor (4, at least ¶0001,¶0005,¶0016) by applying a heating current (from power supply 6) to the heater (52); measuring first electrical resistance (10, and e.g.,¶0006-samples the change in gas sensor resistance due to the temperature change to detect gas and ¶0029 and figs.10-13) of said metal oxide sensing element (56/10) of the gas sensor (4) in a first time interval (time interval that heat pulses are applied to the sensor as described in e.g.,¶0028) in which the heat applied to the metal oxide sensing element (56/10) is varied (e.g.,¶0006- temperature change and e.g.,¶0028), obtaining a trajectory (orbits in fig.4 and e.g.,¶0006,¶0025) in three dimensions (fig.4, based on m1-m4) having a first axis corresponding to (e.g., any combination of m2 or m4 with m1 as based on ¶0033-0034 three dimension object can be established by any combination of m1-m4), a second axis corresponding to the heating current (m3 is correlated to the temperature correlated to heating current), and a third axis corresponding to (e.g., any combination of m2 or m4 with m1); and
recognizing a target gas by comparing said trajectory (orbit,¶0006,¶0009-¶0010,¶0012,¶0017,¶0025-¶0026,¶0033) in the three dimensions (orbit, fig.4) to a set of reference three-dimensional objects (¶0018) represented according to the three dimensions and associated with a plurality of different target gases (e.g.,¶0006,¶0008-¶0009,¶0017, information for plurality of gas types and different concentrations stored in a memory before detection of unknown gas, figs.14-17, ¶0033 ¶0034 emphasizes on three dimension object and using parameters m1-m4 ).
YOSHIKAWA fails to disclose second electrical resistance of said metal oxide sensing element of the gas sensor in a second time interval in which the heat applied to the metal oxide sensing element is constant; having a first axis corresponding to the first electrical resistance; a third axis corresponding to the second electrical resistance.
NITA in Figs. 1-9 teaches second electrical resistance (Figs.1 and 5 output from detecting unit 6 that is resistance based on line 47 of page 2 and last paragraph of the same page) of said metal oxide sensing element of the gas sensor (Fig.1 metal oxide gas sensor 2) in a second time interval (e.g.,Fig.6c there are a time interval with constant power supply and another time interval with pulsed or varied power supply or heating) in which the heat applied to the metal oxide sensing element is constant (e.g.,Fig.6c there are a time interval with constant power supply and another time interval with pulse or varied power supply or heating).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use NITA’s heating method with YOSHIKAWA’s metal oxide sensing element in a second time interval. One of ordinary skill in the art would know the sensitivity of MOS gas sensors to high temperatures and know the temperature modulation improves the selectivity of the metal oxide sensors’ results for different gas types while saving power consumption (NITA in ¶0001 teaches the benefit of power consumption) and also know constant heating more practical for mobile devices but easier to achieve with varied heating methods, the YOSHIKAWA’s method ensure determining a gas type and concentration from distance of a 3D object of information, using NITA’s first and second resistance for constant and varied heating of the sensor are compared with the reference three dimension objects database of calibrated data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of NITA and YOSHIKAWA to have second resistance of YOSHIKAWA’s metal oxide sensing element in a second time interval as taught by NITA and having a first axis of YOSHIKAWA’s three- dimensional objects corresponding to the first electrical resistance of NITA; a third axis of YOSHIKAWA’s three- dimensional objects corresponding to the second electrical resistance of NITA.  

Regarding claim 2,
 YOSHIKAWA further discloses the first electrical resistance is proportional to a gas concentration (e.g., fig.9), but fails to disclose the second electrical resistance is proportional to a gas concentration.
NITA in e.g., Fig. 5 teaches second electrical resistance is proportional with gas concentration. 
It would have been obvious to one of ordinary skill in the art to use electrical resistance proportional with gas concentration for YOSHIWA’s gas sensor if the heating is constant as taught by NITA. One of ordinary skill in the art would know metal oxide gas sensors have sensitivity to the gas proportional to their concentration for both varied or constant heating in different certain temperatures for different gases and use this fact to detect different gases.

Regarding claim 3,
 YOSHIKAWA fails to further teach the second time interval is before the first time interval.
NITA in e.g., Fig.6C teaches different time intervals that the heating is constant or pulsed or varied, and in some point the time interval associated to the constant heating (second time interval) is before pulsed or varied heating (the first time interval).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to first achieve desired temperature by constant heating of the gas sensor and use varied or pulsed heating in the first time interval. One of ordinary skill in the art would know after the sensor shows sensitivity to the gas, pulsed or varied heating improve energy efficiency and is more cost effective.

Regarding claim 5, 
 YOSHIKAWA further discloses said set of reference three-dimensional objects are obtained by a previous characterization phase comprising measuring the first electrical resistance of the gas sensor at different levels of concentration at selected operating conditions (¶0007 and figures 14-17, ¶0033 ¶0034 emphasizes on three dimension object and using parameters m1-m4).

Regarding claim 6,
 YOSHIKAWA further discloses said comparing said trajectory in the three dimensions to the set of reference three-dimensional objects comprises recognizing said trajectory on a surface of one of the three-dimensional objects in the set of reference three- dimensional objects. (e.g., ¶0006, ¶0008-¶0009, ¶0017 ¶0018, information for plurality of gas types and different concentrations stored in a memory as reference before detection of unknown gas, figs.14-17 and ¶0033 ¶0034 emphasizes on three dimension object and using parameters m1-m4).
Regarding claim 7, 
 YOSHIKAWA further discloses comparing said trajectory comprises comparing said trajectory through at least one of statistical methods, an expert system, or an Artificial Neural Network (¶0011, ¶0035). 

Regarding claim 8, 
 YOSHIKAWA further discloses measuring a gas sensor resistance; measuring a variation in time of said gas sensor resistance; and when a variation in time of said gas sensor resistance identifies a transient phase and a subsequent new stationary phase representative of a change in gas concentration, performing at least measuring said trajectory and comparing said trajectory in three dimensions to the set of reference three-dimensional objects (¶0006¶0008¶0012 ¶0017 ¶0018, ¶0014 and fig.7¶0033 ¶0034 emphasizes on three dimension object and using parameters m1-m4).

Regarding claim 9, 
YOSHIKAWA further discloses further comprising checking if the variation in time of the sensor resistance in the subsequent new stationary phase with respect to the previous stationary phase is greater than a given value (¶0006, ¶0008, ¶0012, and ¶0017-¶0018).  

Regarding claim 10,
 YOSHIKAWA further comprising controlling an actuation system based on the recognized target gas (for example displaying the target gas on output display can be broadly interpreted to meet the limitation based on the definition of actuating).

Regarding claim 12,
 YOSHIKAWA in figs.1-17 discloses a device (2,4,6), comprising: a sensor (4) including a sensing element (fig.6 44,56) configured to produce a sensing signal indicative of sensed entity (e.g.,¶0020) and including a first power node (38/6/ at which power provided to 38) to receive electrical power (from supply 6 e.g.,0028); and a circuit (2) including: an input node (20) coupled to the sensor (4) to receive the sensing signal (e.g.,¶0020); a second power node (52) coupled to the first power node (6) of the sensor (4); and processing circuitry (2) coupled to the input node (20) and the second power node (52), the processing circuitry (2) configured to: apply current to the second power node (52) to generate heat that is applied to the sensing element (44/56); measure first electrical resistance (R, e.g. figs.9-12) of the sensing element (44/56) in a first time interval  (the time that heat is pulsed) in which the heat applied to the sensing element (56) is varied; obtain a trajectory (orbit) in three dimensions (fig.4) having a first axis corresponding to first (parameter such as m2), a second axis corresponding to the current (m3 is proportion to temperature and heat or current), and a third axis corresponding to the second (parameter e.g.,m4); recognize a target gas by comparing said trajectory in the three dimension to a set of reference three-dimensional objects represented according to the three dimensions and associated with a plurality of different target gases(e.g.,¶0006,¶0008-¶0009,¶0017, information for plurality of gas types and different concentrations stored in a memory before detection of unknown gas, figs.14-17, ¶0033 ¶0034 emphasizes on three dimension object and using parameters m1-m4 ).

YOSHIKAWA fails to teach measure second electrical resistance of sensing element in a second time interval in which the heat applied to the sensing element is constant; having a first axis corresponding to the first electrical resistance; a third axis corresponding to the second electrical resistance.

NITA in Figs. 1-9 teaches second electrical resistance (Figs.1 and 5 output from detecting unit 6 that is resistance based on line 47 of page 2 and last paragraph of the same page) of said metal oxide sensing element of the gas sensor (Fig.1 metal oxide gas sensor 2) in a second time interval (e.g.,Fig.6c there are a time interval with constant power supply and another time interval with pulsed or varied power supply or heating) in which the heat applied to the metal oxide sensing element is constant (e.g.,Fig.6c there are a time interval with constant power supply and another time interval with pulse or varied power supply or heating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reference NITA’s heating method with YOSHIKAWA’s metal oxide sensing element in a second time interval. One of ordinary skill in the art would know the sensitivity of MOS gas sensors to high temperatures and know the temperature modulation improves the selectivity of the metal oxide sensors’ results for different gas types while saving power consumption (NITA in ¶0001 teaches the benefit of power consumption) and also know constant heating more practical for mobile devices but easier to achieve with varied heating methods, the YOSHIKAWA’s method ensure determining a gas type and concentration from distance of a 3D object of information, using NITA’s first and second resistance for constant and varied heating of the sensor are compared with the reference three dimension objects database of calibrated data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of NITA and YOSHIKAWA to have second resistance of YOSHIKAWA’s metal oxide sensing element in a second time interval as taught by NITA and having a first axis of YOSHIKAWA’s three- dimensional objects corresponding to the first electrical resistance of NITA; a third axis of YOSHIKAWA’s three- dimensional objects corresponding to the second electrical resistance of NITA.  

Regarding claim 13,
 YOSHIKAWA further discloses the second electrical resistance (m4/m1 also ¶0018, ¶0033-¶0034) is proportional a concentration of a gas in which the sensor is present (fig.16).  

Regarding claim 15, 
 YOSHIKAWA further discloses wherein the processing circuitry is configured to execute an Artificial Neural Network (¶0011, ¶0035).  

Regarding claim 21,
 YOSHIKAWA fails to further disclose wherein the heating current is an alternating current in the first time interval, and is a direct current in the second time interval. 
NITA in ¶0001 teaches alternating current as an alternative for pulsed heating, therefore NITA teaches the heating current is an alternating current in the first time interval, and is a direct current in the second time interval. 
It would have been obvious to an ordinary skill in the art before effecting date of the claimed invention to use alternating current for heating as taught by NITA for YOSHIKAWA’s pulsed heating. One of ordinary skill in the art would know temperature modulation for metal oxide gas sensors can be used as alternating current as an alternative for pulsed heating depends on the desired application for example being a cost effective heating strategy.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over *YOSHIKAWA In view of NITA and *CHRIMES et al. (US 20200292480 A1, “CHRIMES”).
*all citations in this office action except those in form 892 are to the previously provided including English translation for FOR and NPL documents.


Regarding claim 4, 
 YOSHIKAWA further discloses variation of the heat in the first time interval includes but fails to explicitly disclose a sinusoidal modulation of the heat in the first time interval.
CHRIMES in ¶0119 teaches a sinusoidal modulation of the heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of YOSHIKAWA and CHRIMES to sinusoidal modulation of the heat. One of ordinary skill in the art would know heating element can be modulated using a voltage pulse, which may be in the form of a sinusoid, a ramp; or a series of voltage pulses, which may be in the form of a sinusoidal wave or pseudo-random noise (CHRIMES- ¶0119) and it is a well-known/conventional advantage to use sinusoidal modulation because available AC current sources are provided in sinusoidal form. 

Regarding claim 14,
 YOSHIKAWA further discloses wherein the processing circuitry is further configured to modulate the heat applied to the sensing element, but fails to disclose sinusoidally modulate the heat applied to the sensing element in the first time interval.    
CHRIMES in ¶0119 teaches a sinusoidal modulation of the heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of YOSHIKAWA and CHRIMES to sinusoidal modulation of the heat. One of ordinary skill in the art would know heating element can be modulated using a voltage pulse, which may be in the form of a sinusoid, a ramp; or a series of voltage pulses, which may be in the form of a sinusoidal wave or pseudo-random noise (CHRIMES- ¶0119) and it is a well-known/conventional advantage to use sinusoidal modulation because available AC current sources are provided in sinusoidal form. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA In view of NITA, and  *Sears (Sears, W. M., et al. "Selective thermally cycled gas sensing using fast Fourier-transform techniques." Sensors and Actuators B: Chemical 2.4 (1990): 283-289).
*all citations in this office action except those in form 892 are to the previously provided including English translation for FOR and NPL documents.


Regarding claim 11,
 YOSHIKAWA fails to explicitly disclose driving the gas sensor in order to make the gas sensor be more sensitive to the recognized target gas; or driving the gas sensor in order to make the gas sensor be less sensitive to the recognized target gas.
Sears teaches in p334, 2nd paragraph, p335 first paragraph at least one of: driving the gas sensor in order to make the gas sensor be more sensitive to the recognized gas; or driving the gas sensor in order to make the gas sensor be less sensitive to the recognized gas .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings YOSHIKAWA and Sears to driving the gas sensor in order to make the gas sensor be more sensitive to the recognized gas; or driving the gas sensor in order to make the gas sensor be less sensitive to the recognized gas. One of ordinary skill in the art would have been motivated to make this modification in order to use efficiently the sensor based on the target gas component.

Claims 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record YOSHIKAWA in view of NITA and Yasunaga (US 5517182 A, “Yasunaga”).
*all citations in this office action except those in form 892 are to the previously provided including English translation for FOR and NPL documents.

Regarding claim 16, 
 YOSHIKAWA in figs.1-17 discloses loadable in a memory (26) of processing, circuitry (microcomputer 2), applying heat by a heater(figs.1, 6: heater 52, heater control 38, e.g.,¶0015,¶0019,¶0028,¶0036)  to a metal oxide sensing element (fig.6 56,¶0016) of a gas sensor (4); by applying a heating current to the heater (pulsed heating as disclosed in e.g.,¶0028); measuring first electrical resistance (R e.g., Fig.7) of said metal oxide sensing element(44,56) of the gas sensor (4) in a first time interval (during time that heat in pulsed) in which the heat applied to the metal oxide sensing element(44,56) is varied (pulsed het at least in ¶0028); obtaining a trajectory in three dimensions (fig.4) having a first axis corresponding to the first ( parameter e.g.,m2); a second axis corresponding to the heating current (m3 that is related to temperature therefore heat or current), and a third axis corresponding to (e.g. parameter m4); and recognizing a target gas by comparing said trajectory in the three dimensions to a set of reference three-dimensional objects represented according to the three dimensions and associated with a plurality of different target gases (e.g.,¶0006,¶0008-¶0009,¶0017, information for plurality of gas types and different concentrations stored in a memory before detection of unknown gas, figs.14-17, ¶0033 ¶0034 emphasizes on three dimension object and using parameters m1-m4 ).

YOSHIKAWA fails to disclose 1) second electrical resistance of said metal oxide sensing element of the gas sensor in a second time interval in which the heat applied to the metal oxide sensing element is constant; having a first axis corresponding to the first electrical resistance; a third axis corresponding to the second electrical resistance 2) the computer program product including software code portions which, when the computer program product is executed on the processing circuitry cause the processing circuitry to carry out the operations of applying heat.

NITA in Figs. 1-9 teaches second electrical resistance (Figs.1 and 5 output from detecting unit 6 that is resistance based on line 47 of page 2 and last paragraph of the same page) of said metal oxide sensing element of the gas sensor (Fig.1 metal oxide gas sensor 2) in a second time interval (e.g.,Fig.6c there are a time interval with constant power supply and another time interval with pulsed or varied power supply or heating) in which the heat applied to the metal oxide sensing element is constant (e.g.,Fig.6c there are a time interval with constant power supply and another time interval with pulse or varied power supply or heating).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reference NITA’s heating method with YOSHIKAWA’s metal oxide sensing element in a second time interval. One of ordinary skill in the art would know the sensitivity of MOS gas sensors to high temperatures and know the temperature modulation improves the selectivity of the metal oxide sensors’ results for different gas types while saving power consumption (NITA in ¶0001 teaches the benefit of power consumption) and also knows constant heating is more practical for mobile devices but easier to achieve with varied heating methods, the YOSHIKAWA’s method ensure determining a gas type and concentration from distance of a 3D object of information, using NITA’s first and second resistance for constant and varied heating of the sensor are compared with the reference three dimension objects database of calibrated data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of NITA and YOSHIKAWA to have second resistance of YOSHIKAWA’s metal oxide sensing element in a second time interval as taught by NITA and having a first axis of YOSHIKAWA’s three- dimensional objects corresponding to the first electrical resistance of NITA; a third axis of YOSHIKAWA’s three- dimensional objects corresponding to the second electrical resistance of NITA.  

YOSHIKAWA’s system is teaching all the limitation of carrying out the operations of applying heat…that the claim recites but fails that the heating are doing by the software product.
Yasunaga in e.g. fig.1 teaches the heating are doing by the software product (microcomputer 8 and e.g. C.2 L.46-48).

Examiner notes that the courts held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III (“Automating A Manual Activity”). The Examiner notes that an ordinary skill in the art can replace a manual heating has the same result if the heating controlled by a computer software.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YOSHIKAWA by Yasunaga and adding a computer for controlling the heating method of YOSHIKAWA. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the heating action under a controlled calculated situation.
 
Regarding claim 17,
 YOSHIKAWA further discloses, wherein the electrical resistance is proportional to a gas concentration in which the gas sensor is immersed (fig.16) but fails to disclose the second resistance.  
NITA in e.g., Fig. 5 teaches second electrical resistance is proportional with gas concentration. 
It would have been obvious to one of ordinary skill in the art to use electrical resistance proportional with gas concentration for YOSHIWA’s gas sensor if the heating is constant as taught by NITA. One of ordinary skill in the art would know metal oxide gas sensors have sensitivity to the gas proportional to their concentration for both varied or constant heating in different certain temperatures for different gases and use this fact to detect different gases.

Regarding claim 18,
 YOSHIKAWA fails to further teach the second time interval is before the first time interval.
NITA in e.g., Fig.6C teaches different time intervals that the heating is constant or pulsed or varied, and in some point the time interval associated to the constant heating (second time interval) is before pulsed or varied heating (the first time interval).
It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to first achieve desired temperature by constant heating of the gas sensor and use varied or pulsed heating in the first time interval. One of ordinary skill in the art would know after the sensor shows sensitivity to the gas, pulsed or varied heating improve energy efficiency and is more cost effective.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA In view of NITA, Yasunaga, and CHRIMES.

Regarding claim 19,
 YOSHIKAWA further discloses wherein the heat applied the metal oxide sensing element in the first time interval is varied (all the time interval that heating pulsed is carried out) but fails to disclose by sinusoidally modulating the heat in the first time interval.  
CHRIMES in ¶0119 teaches a sinusoidal modulation of the heat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of YOSHIKAWA and CHRIMES to sinusoidal modulation of the heat in the first time interval of YOSHIKAWA. One of ordinary skill in the art would know heating element can be modulated using a voltage pulse, which may be in the form of a sinusoid, a ramp; or a series of voltage pulses, which may be in the form of a sinusoidal wave or pseudo-random noise (CHRIMES- ¶0119). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA In view of NITA, Yasunaga, and Sears.

Regarding claim 20, 
YOSHIKAWA fails to explicitly disclose the processing circuitry (2), cause the processing circuitry to carry out: driving the gas sensor to make the gas sensor more sensitive to a recognized target gas; or driving the gas sensor to make the gas sensor less sensitive to the recognized target gas.  
Sears teaches in p334, 2nd paragraph, p335 first paragraph at least one of: driving the gas sensor in order to make the gas sensor be more sensitive to the recognized gas; or driving the gas sensor in order to make the gas sensor be less sensitive to the recognized gas .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings YOSHIKAWA and Sears to driving the gas sensor in order to make the gas sensor be more sensitive to the recognized gas; or driving the gas sensor in order to make the gas sensor be less sensitive to the recognized gas. One of ordinary skill in the art would have been motivated to make this modification in order to use efficiently the sensor based on the target gas component.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu, US 20180292338 A1:
Liu teaches different varied and constant heating and detecting gas type and gas concentration from the resistance of MOS sensing element, for example as summarized in Fig.4, the system has a control that control hating to a constant temperature and detecting type and level of gas in 408, or constant heating power to increase sensitivity and selectivity for a specific gas type in step 410.
BECKER, DE-19959925-C2:
BECKER teaches a controller 7 that modulate heating voltage and enables various type of heating to measure resistance variation based on concentration and teaches various sinusoidal or pulse shape headings as different alternative for heating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856                                                                                                                                                                                            
/DAVID L SINGER/Primary Examiner, Art Unit 2856